363 F.2d 505
John BECKETT, Jr., Appellant,v.Olin G. BLACKWELL, Warden, United States Penitentiary,Atlanta, Georgia, Appellee.
No. 23322.
United States Court of Appeals Fifth Circuit.
July 8, 1966.

Thomas K. McWhorter, Asst. U.S. Atty., Atlanta, Ga., for appellee.
Before TUTTLE, Chief Judge, and BROWN and COLEMAN, Circuit Judges.
PER CURIAM:


1
This appeal is from denial of a writ of habeas corpus.  Appellant was convicted upon his plea of guilty of counterfeiting and possession of counterfeit federal reserve notes.  The habeas petition alleges two grounds for discharge: (1) that prison officials were subjecting Appellant to cruel and unusual punishment by requiring him to perform work beyong his physical capacity; and (2) that Appellant was improperly deprived of good time allowances because of his transfer from one penitentiary to another.  The District Court conducted a hearing on Appellant's petition at which evidence was introduced regarding the first of these grounds.  In a thorough, detailed opinion, the Court denied habeas relief.  Beckett v. Kearney, D.C., 1965, 247 F.Supp. 219 (Nov. 18, 1965).


2
The record of his prison service shows no good time has been forfeited.  As to the principal ground of relief, the record shows, and the District Court found, that the prison authorities had transferred him to lighter duties and there was no probability in the future that he would be assigned to duties beyond his physical capacity.  Whatever power the District Court might have in such a situation-- upon which we make no decision-- this finding is amply supported and fully justified denial of this extraordinary relief.


3
Affirmed.